JACOBUS, J.
Appellant, Raymond Broomfield, Jr., challenges the judgment and sentence entered after he was found guilty by a jury of trafficking in cannabis and cultivation of cannabis. Broomfield contends that the State’s improper questioning of investigating deputies and improper arguments during closing argument constitute fundamental error. We agree and reverse and remand for a new trial.
While the prosecutor’s questions and comments, standing alone, may not rise to the level of fundamental error, the cumulative effect of the prosecutor’s errors denied Broomfield a fair and impartial trial. See Slagle v. State, 58 So.3d 427 (Fla. 1st DCA 2011) (cumulative effect of the prosecutor’s errors denied Slagle a fair trial); Freeman v. State, 717 So.2d 105 (Fla. 5th DCA 1998) (finding that the cumulative effect of prosecutor’s errors, which included improper bolstering of police witnesses, impermissible burden shifting, and improper references to facts not in evidence, required a new trial).
We decline to address the other issues raised by Broomfield.
REVERSED and REMANDED for new trial.
EVANDER and COHEN, JJ., concur.